Exhibit 4.1 NORDSON CORPORATION MASTER NOTE PURCHASE AGREEMENT Dated as of July 28, 2015 Initial Issuance of $50,000,000 2.89% Senior Notes, Series 2015-A, due July 28, 2025 $50,000,000 3.19% Senior Notes, Series 2015-B, due July 28, 2027 Series 2015-A PPN: 655663 E@7 Series 2015-B PPN: 655663 E#5 Table of Contents Page 1. AUTHORIZATION OF ISSUE OF SERIES 2015 NOTES 1 1A.Description of Notes to be Initially Issued 1 1B.Additional Series of Notes 1 1C.Guaranty Agreement 1 2. PURCHASE AND SALE OF NOTES; CLOSING 2 2A.Purchase and Sale of Notes 2 2B.Closing 2 3. CONDITIONS OF CLOSING 2 3A.Certain Documents 2 3B.Opinion of Special Counsel for the Purchasers 3 3C.Opinion of Company’s Counsel 3 3D.Representations and Warranties; No Default; Satisfaction of Conditions 3 3E.Purchase Permitted by Applicable Laws 3 3F.Compliance Certificates 3 3G.Private Placement Numbers 3 3H.Fees and Expenses 3 3I.Proceedings 3 3J.Funding Instructions 3 4. PREPAYMENTS 3 4A. Scheduled Required Prepayments of Series 2015 Notes 4 4B. Optional Prepayment With Yield-Maintenance Amount 4 4C. Notice of Optional Prepayment 4 4D. Application of Prepayments 4 4E. No Acquisition of Notes 4 5. AFFIRMATIVE COVENANTS 4 5A. Financial Statements 4 5B. Electronic Delivery 5 5C. Franchises 5 5D. ERISA Compliance 5 5E. Notice 5 5F. Environmental Compliance 5 5G. Pari Passu Ranking 5 6. NEGATIVE COVENANTS 6 6A. Financial Covenants 6 6A(1) Leverage Ratio 6 6A(2)Interest Coverage Ratio 6 6B. Indebtedness 6 6C. Liens 7 6D. Merger and Sale of Assets 7 6E. Acquisitions 8 6F. Affiliate Transactions 8 6G. Restrictive Agreements 8 6H. Guaranties of Payment; Guaranty Under Material Indebtedness Agreement 8 6I. Terrorism Sanctions Regulations and Compliance with Laws 9 7. EVENTS OF DEFAULT 9 7A. Acceleration 9 7B. Rescission of Acceleration 10 7C. Notice of Acceleration or Rescission 10 7D. Other Remedies 10 -i- Table of Contents (continued) Page 8. REPRESENTATIONS, COVENANTS AND WARRANTIES 11 8A(1).Organization; Subsidiary Preferred Equity 11 8A(2).Power and Authority 11 8B.Financial Statements 11 8C. Actions Pending 11 8D.Outstanding Indebtedness 11 8E.Title to Properties 11 8F.Taxes 11 8G.Conflicting Agreements and Other Matters 12 8H.Offering of Notes 12 8I.Use of Proceeds 12 8J.ERISA 12 8K.Governmental Consent 13 8L.Compliance with Environmental and Other Laws 13 8M.Regulatory Status 13 8N.Permits and Other Operating Rights 13 8O.Absence of Financing Statements, etc 13 8P.Foreign Assets Control Regulations, Etc 13 8Q.Disclosure 14 8R.Hostile Tender Offers 14 9. REPRESENTATIONS OF EACH PURCHASER 14 9A.Nature of Purchase 14 9B.Source of Funds 14 DEFINITIONS; ACCOUNTING MATTERS 15 10A.Yield‑Maintenance Terms 15 10B.Other Terms 16 10C.Accounting and Legal Principles, Terms and Determinations 23 MISCELLANEOUS 23 11A.Note Payments 23 11B.Expenses 23 11C.Consent to Amendments 24 11D.Form, Registration, Transfer and Exchange of Notes; Lost Notes 24 11E.Persons Deemed Owners; Participations 25 11F.Survival of Representations and Warranties; Entire Agreement 25 11G.Successors and Assigns 25 11H.Independence of Covenants 25 11I.Notices 25 11J.Payments Due on Non-Business Days 25 11K.Satisfaction Requirement 25 11L.GOVERNING LAW 25 11M.SUBMISSION TO JURISDICTION; WAIVER OF JURY TRIAL 25 11N.Severability 26 11O.Descriptive Headings; Advice of Counsel; Interpretation; Time of the Essence 26 11P.Counterparts; Facsimile or Electronic Signatures 26 11Q.Independent Investigation 26 11R.Directly or Indirectly 26 11S.Treatment of Certain Information; Confidentiality 26 -ii- EXHIBITS AND SCHEDULES SCHEDULE A INFORMATION RELATING TO PURCHASERS EXHIBIT A FORM OF SERIES 2015-A NOTE EXHIBIT B FORM OF SERIES 2015-B NOTE EXHIBIT C FORM OF SUPPLEMENT EXHIBIT D FORM OF OPINION OF COMPANY COUNSEL EXHIBIT E FORM OF COMPLIANCE CERTIFICATE SCHEDULE 8G AGREEMENTS RESTRICTING INDEBTEDNESS iv NORDSON CORPORATION 28601 Clemens Road
